DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I of one antenna and Species II of reflected in the reply filed on 14 October 2022 is acknowledged, and reading on claims 1-6 and 8-12.  The traversal is on the ground(s) that the restriction is improper an would not be unduly burdensome for the Examiner to examine all pending claims, and allegations that the copending PCT application’s written opinion and international search report “searched and examined all 20 claims and found such claims to be novel and inventive,” and this rebuts any presumption that a search of multiple classes is unduly burdensome.  This is not found persuasive because Applicant failed to address the facts that the grouped inventions have different structural elements or operational aspects not found in each other, such as the vector network analyzer in Group I and ‘frequency shift’ determinations regarding reflected or transmitted power over time in Group II.   Furthermore, USPTO restriction practice is not equivalent to the unity of invention practice performed in PCT applications, thus the analogy and reliance on any aspects of the PCT application and associated search report and written opinion are not applicable.
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 incorrectly uses “s” when it should employ “of” in line 1, after “system.”  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vector network analyzer" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  All other claims are also rejected due to their dependency.
The term “enhanced” in claim 1 is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the metes and bounds of the term “enhanced” in regards to the “sensitivity” of changes in local permittivity.  It is unclear as to the quantitative aspects that allegedly define any “enhanced” and to what level/amount is considered “enhanced” or, in the alternative, not “enhanced.”  All other claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Resonant Sensors for Low-Cost, Contact-Free Measurement of Hydrolytic Enzyme Activity in Closed Systems” to Charkhabi et al. and U.S. 7,814,786 to Woodard.   Charkhabi et al. disclose a system (see entire reference) for monitoring properties of a medium related to chemical reactions (enzyme activity, in a closed vessel/system, thus broadly a bioreactor, as recited in instant dependent claims 11 and 12) including a resonant sensor being a planar Archimedean coil having an inductive and capacitive elements (see Abstract, as recited in instant dependent claim 6) being tuned to provide enhanced sensitivity of changes in local permittivity to resonate in a frequency ranges (1-100 MHz, which is with the range recited in instant dependent claim 9), which permits penetration into the medium; at least one antenna (two-loop coil reader antenna) positioned outside/away/at a distance (5 cm stand-off) from the medium and the resonant sensor; a scattering parameter measurement device (vector network analyzer) electrically connected to the at least one antenna to provide scattering parameter measurements, a controller (computer) operably connected to the scattering parameter measurement device to receive a signal from the scattering parameter measurement device, the signal containing one or more scattering parameters; wherein the controller is configured to correlate resonant frequency based on the signal from the vector network analyzer (meeting the vast majority of limitations recited in instant independent claim 1).  Charkhabi et al. does not explicitly disclose that the system is employed for measuring foam levels with a vessel and the resonant sensor (12) is positioned outside the vessel, as recited in instant independent claim 1.  Woodard discloses a wireless sensing system for monitoring levels (i.e. liquid, foam, non-gaseous medium, etc.) (see entire reference) employing resonant sensors monitoring resonant frequencies (harmonic responses), the resonant sensor outside of a vessel (see Fig. 1a) to determine levels within the vessel by correlating the resonant frequency with signals detected by an antenna (164).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the system disclosed by Charkhabi et al., to determine a liquid/foam/medium level, as taught by Woodard, thus providing a wireless foam level sensing system that is non-invasive, as well as measuring/determining other aspects, such as temperature, the non-gaseous medium’s magnetic permeability, dielectric constant and other measurable property attributes (see Background of Woodard).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Resonant Sensors for Low-Cost, Contact-Free Measurement of Hydrolytic Enzyme Activity in Closed Systems” to Charkhabi et al. and U.S. 7,814,786 to Woodard as applied to claim 1 above, and further in view of U.S. 5,922,112 to Zappi et al.  Charkhabi et al. and Woodard disclose a system to monitor levels of foam having all of the elements stated previously.  Charkhabi et al. and Woodard do not explicitly disclose employment of a de-foaming agent dispensing system electrically connected to the controller for dispensing of a de-foaming agent based on the foam level (as recited in instant dependent claim 2) or dispense a dose of the de-foaming agent after the foam level in the vessel has reached a threshold (as recited in instant dependent claim 3) via an actuator electrically connected to the controller (as recited in instant dependent claim 4) or wherein the actuator controls a valve (as recited in instant dependent claim 5).   Zappi et al. disclose an apparatus for controlling foam in a vessel (see entire reference) employing a foam sensor (8) in a reactor vessel (6) employing a de/anti-foaming agent (4), and connected to a relay/actuator (18), to dispense a dose of the de-foaming agent via a pump/valve (22) (note: a valve is broadly defined as: a device for controlling the passage of a fluid through a pipe or duct, thus meeting the limitations recited in instant dependent claim 5, and other relays that act on the foam sensor detection of “high foam” (thus a threshold reached in level of foam) to perform the dosing/pumping via the pump/valve in a sequence for a preselected period of time to reduce foam in the vessel.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the teachings of Zappi et al., modifying the system disclosed by Charkhabi et al. and Woodard, thus providing a means to control foam levels in the vessel (see col 1. of Zappi et al.), thus meeting all the limitations recited in instant dependent claims 2-5.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited non-patent literature document “Resonant Sensors for Low-Cost, Contact-Free Measurement of Hydrolytic Enzyme Activity in Closed Systems” to Charkhabi et al. and U.S. 7,814,786 to Woodard as applied to claim 1 above.  Charkhabi et al. and Woodard disclose a system to monitor levels of foam having all of the elements stated previously.  Charkhabi et al. and Woodard do not explicitly disclose correlating the resonant frequency to a foam level in the vessel according to a linear function (as recited in instant dependent claim 8) or the resonant sensor further including a flexible substrate and wherein the inductive element and the capacitive element are attached to the flexible substrate (as recited in instant dependent claim 10).   As to claim 10, both Charkhabi et al. and Woodard disclose that the resonant sensors and associated elements are mounted on substrates, but do not disclose the substrates are flexible.  It would have been an obvious matter of design choice to employ any desired substrate, flexible (note: all materials are inherently flexible to some degree) or in-flexible substrate, since applicant has not disclosed that a flexible substrate solves any stated problem or is for any particular design purpose and it appears that the invention would perform equally well with any type of substrate, flexible or otherwise.  As to claim 8, Charkhabi et al. clearly relate resonant frequency measurements to amounts of material present, and forms plots/graphs related to the resonant frequency determinations.   Performing some type of calibration process related to amount of the medium, and or level of foam is well known to those having ordinary skill in the art as of the effective filing date, and these calibration curves obtained by the calibration process (i.e. resonant frequency to material amount/foam level can take any desired functional form, including, but not limited to, linear, polynomial, etc.   Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a correlation/calibration employing a linear function, if a linear function best fits the calibration data obtained from the calibration process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855